Citation Nr: 9911433	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-34 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied the appellant's attempt 
to reopen her claim for service connection for the cause of 
the veteran's death.


FINDINGS OF FACT

1.  A November 1987 Board decision denied the appellant's 
entitlement for service connection for the cause of the 
veteran's death.

2.  The appellant has not submitted new evidence which bears 
directly and substantially upon the specific matter under 
consideration, and it is not so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's November 1987 decision, denying entitlement 
to service connection for the cause of the veteran's death, 
is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§ 20.1100 (1998).

2.  The evidence received since the Board's November 1987 
decision is not new and material; thus the requirements to 
reopen the appellant's claim for that benefit have not been 
met.  38 U.S.C.A. §§ 5108, (West 1991); 38 C.F.R. §  3.156(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim for service connection for the cause of 
the veteran's death was denied in a November 1987 Board 
decision.  The Board did consider the appellant's contention 
that the veteran worked was exposed to biological and 
chemical agents while in service.  The decision was based on 
the fact that the veteran did not have treatment for a 
pancreatic disorder or a diagnosis of carcinoma of the 
pancreas while in service and that carcinoma of the pancreas 
was not shown until 1957.  Therefore his cause of death was 
not related to active military service.  The appellant 
attempted to reopen the claim in August 1996.  The RO issued 
a denial in December 1996.  The December 1996 rating decision 
is now on appeal.

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal on this 
issue.  In this regard, the Board notes that unless the 
Chairman orders reconsideration, or one of the other 
exceptions to finality apply, all Board decisions are final 
on the date stamped on the face of the decision.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  A claim denied by a final 
decision may not be reopened and readjudicated by the VA, 
except on the basis of new and material evidence.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet.App. 127, 135 (1993).  New evidence submitted to reopen a 
claim, will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Winters v. 
West, No. 97-2180, slip op. at 7 (U.S. Ct. Vet.App. Feb. 17 
1999).  The Board must review all evidence submitted since 
the claim was finally disallowed on any basis.  See Elkins v. 
West, No. 97-1534, slip op. at 5-6 (U.S. Ct. Vet.App. Feb. 17 
1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).

If the appellant has submitted new and material evidence 
under 38 C.F.R. § 3.156(a) (1998), the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Winters, slip op. at 4.  If the claim 
is well grounded, the duty to assist must be fulfilled and 
then the claim is evaluated on the merits.  Id.

The appellant has contended both prior to and since the 
Board's November 1987 denial that the veteran's carcinoma of 
the pancreas and eventual death was service connected and was 
a direct result of his exposure to biological and/or chemical 
agents while operating the furnace at the U.S. Naval Unit, 
Special Projects Division, Chemical Warfare Service, Terre 
Haute, Indiana.

The relevant evidence of record at the time of the Board's 
November 1987 decision consisted of the veteran's service 
medical records, a VA hospital report, dated September 1957 
to October 1957, which included a diagnosis of adenocarcinoma 
of the pancreas with carcinomatosis, the veteran's death 
certificate indicating cause of death as carcinoma of the 
pancreas, and a Department of the Navy letter dated March 
1986 from R.L. Thompson, Rear Admiral, U.S.N., to the 
Honorable Glenn English, to include excerpts from "The 
Chemical Warfare Service: From Laboratory to Field".  

Beyond the cumulative and redundant assertions of the 
appellant there has been no additional evidence received 
since the Board's November 1987 decision.  Although the 
appellant's statements are presumed credible, for purposes of 
this decision, she is not qualified as a lay person to offer 
a medical opinion as such matters require medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, new and material evidence has not been submitted 
subsequent to the Board's 1987 decision to reopen a claim for 
service connection for the cause of the veteran's death.  


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for the veteran's cause of 
death, the appeal is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

